Citation Nr: 1523758	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 2011, for the award of a 20-percent evaluation for residuals of a cervical spine injury with degenerative joint disease.

2.  Entitlement to an effective date earlier than March 21, 2011, for the grant of service connection for cervical radiculopathy of the left upper extremity.

3.  Entitlement to an effective date earlier than March 4, 2009, for the grant of service connection for cervical radiculopathy of the right upper extremity.

4.  What evaluation is warranted for thoracolumbosacral spine strain from April 4, 2005. 

5.  Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis with Morton's neuroma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to September 1998, and from October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was certified to the Board by the Huntington, West Virginia RO.

In February 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

As explained below, the Board has found that an appeal with respect to the April 2006 rating decision which granted entitlement to service connection for thoracolumbosacral strain and assigned an initial 10-percent evaluation effective April 4, 2005, remains pending.  As such, the issue of entitlement to an increased evaluation for thoracolumbosacral strain has been recharcterized as an initial rating.

The issues of entitlement to increased evaluations for residuals of a cervical injury with degenerative joint disease, and for bilateral upper extremity cervical radiculopathy were raised during the February 2013 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial evaluation in excess of 10 percent for thoracolumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the February 2013 hearing before the undersigned, and prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal with respect to the issue of entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis with Morton's neuroma.

2.  The Veteran did not file a timely appeal to the April 2006 rating decision which granted entitlement to service connection for a cervical spine injury (strain) with degenerative joint disease and assigned a 10-percent rating effective April 4, 2005, remains pending.  

3.  The Veteran filed a timely appeal to the April 2006 rating decision which denied entitlement to service connection for right and left arm injuries also claimed as numbness.

4.  In March 2009, the appellant filed "a claim to reopen" regarding her entitlement to service connection for bilateral arm numbness, and that claim was denied in a June 2009 rating decision.  The appellant again filed a timely appeal.

5.  While cervical radiculopathy involving the upper extremities was seen as early as 2006, the first competent evidence linking upper extremity cervical radiculopathy to cervical degenerative disc disease was not presented to VA prior to October 3, 2011, i.e., after the currently assigned effective date, when a VA examiner offered a favorable nexus opinion.

7.  The criteria for a 20-percent rating for service-connected cervical spine disability were not met prior to March 21, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to an evaluation in excess of 10 percent for plantar fasciitis with Morton's neuroma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date prior to March 4, 2009 for the grant of service connection for cervical radiculopathy of the right upper extremity have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2014).

3.  The criteria for an effective date prior to March 21, 2011 for the grant of service connection for cervical radiculopathy of the left upper extremity have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.

4.  The criteria for an effective date earlier than March 21, 2011, for a 20-percent evaluation for residuals of a cervical spine injury with degenerative joint disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  She was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Left foot Morton's Neuroma

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal with respect to the issue of entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis with Morton's neuroma.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Effective Dates

The Veteran claims entitlement to earlier effective dates for grants of service connection for bilateral upper extremity cervical radiculopathy, and for the award of a 20-percent evaluation for residuals of a cervical spine injury with degenerative joint disease. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

There are three requirements for establishing service connection: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a)

The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In general, three possible dates may be assigned depending on the facts of a case, (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014).

Finally, if the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  

Historically, in May 2005 VA received the Veteran's original claim for service connection for neck and arm disabilities due to injuries suffered in an in-service car accident.  In an April 2006 rating decision VA denied entitlement to service connection for right and left arm injuries and granted service entitlement to connection for residuals of a cervical spine injury with degenerative joint disease and assigned a 10-percent evaluation effective April 4, 2005.  

In June 2006, the RO received a letter from the Veteran requesting a complete copy of her claims file.  She noted that she was especially interested in her military record specifically to sick call records while stationed in Mannheim, Germany.  The Veteran stated, "I would appreciate your most expediential handling in pursuit of a claims appeal."  In April 2007, the copy of the information requested was sent to the Veteran.  

In March 2009, VA received the Veteran's request to reopen her claims of service connection for bilateral arm numbness, and entitlement to an increased rating for her cervical spine disability.  Following VA examination in May 2009, which diagnosed right chronic cervical neuropathy, entitlement to service connection for right and left arm injuries as well as an entitlement to an evaluation in excess of 10 percent for cervical arthritis with disk degeneration were denied in a June 2009 rating decision.  

On October 11, 2009, VA received the Veteran's request to reopen her claim for an arm injury.  She reported that a recent examination showed nerve damage in both arms.  

A December 2009 VA examination revealed two plus deep tendon reflexes.  Cervical radiculopathy was not diagnosed.

A March 2010 VA examination by a neurologist revealed no upper extremity muscle group weakness, and no atrophy.  The reflexes in the upper extremities were normal.  Sensory examination revealed intact findings, there was no impairment of stereognosis, and there was no graphesthesia of the hands.  The examiner entered a diagnosis of a history of cervical neuropathy but with normal neurological examination.

In April 2010 the appellant was again seen for a VA examination.  That study revealed cervical arthritis, but otherwise the cervical spine was negative for disability.  The examiner opined that it would be speculation to record any type of disability to the cervical spine.  The examiner noted the appellant's age, and observed that most individuals of her age have wear and tear of the cervical spine and the appellant's presentation was within norms.  

On March 21, 2011, the Veteran claimed entitlement to increased evaluation for her cervical spine disability, and on May 18, 2011, she submitted a claim of service connection for arm numbness secondary to her neck disorder.  

On April 1, 2011, the appellant complained of neck pain which radiated down her arms.  The examiner opined that her arm pain was likely secondary to cervical stenosis.  

On October 3, 2011, a VA examiner found that cervical radiculopathy was first shown in 2006.  The examiner opined that this was most likely a long term complication of the appellant's inservice cervical injury, and he recommended that service connection be granted. 

In a June 2012 Decision Review Officer Decision, an effective date of March 4, 2009, was assigned for the grant of service connection for right upper extremity radiculopathy.  

From the foregoing it is evident that the Veteran filed a claim of entitlement to service connection for cervical radiculopathy involving the upper extremities in May 2005.  That claim was denied in April 2006, and while not a model of clarity, the appellant's June 2006 correspondence can be viewed as a timely notice of disagreement to that April 2006 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014); Maggitt v. West, 202 F.3d. 1370, 1375 (2000) (No particular wording is required in a notice of disagreement.).  .In the ordinary course of events a statement of the case should then have been issued by the adjudicating RO.  No such document was, however, ever issued.  Hence, the appellant's appeal to the April 2006 rating decision remained open.  

Thereafter, the appellant continued to be seen and examined for pertinent complaints.  Some examiners did diagnose cervical radiculopathy, others found no pathology, and at least one doctor found the appellant's presentation to be consistent with normal wear and tear in light of her age.  The key to the question before the Board, however, is when was entitlement to service connection established?  In this regard, it is well to recall what must be shown to grant service connection.  First, there must be a current disability; second, there must be evidence of in-service incurrence; and most importantly for the facts of this case, there must be evidence of a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event 

In this case, while cervical radiculopathy was shown as early as 2006, and while the appellant did injure her neck inservice there was absolutely no competent evidence linking upper extremity cervical radiculopathy to the Veteran's inservice cervical injury until October 3, 2011, i.e., after the currently assigned effective date.  While the appellant is competent to report, and while she has been consistent in reporting cervical pain radiating down her arms, no competent evidence linking cervical radiculopathy to her service connected cervical injury was presented until October 3, 2011.  The appellant is, of course, competent to report radiating pain, but as a lay person untrained in the field of neurology she was not competent prior to October 3, 2011 to link her cervical radiculopathy to service or to a service connected injury.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, entitlement to earlier effective dates for service connection for bilateral upper extremity radiculopathy is denied.  

With respect to the question of entitlement to earlier effective date for an increased evaluation for cervical degenerative joint disease, in order for a 20-percent evaluation to be assigned, physical examination must demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

In this case, there is no medical evidence showing of forward flexion of the cervical spine not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis until VA examination in October 2011.  At VA examinations in March 2006, May 2009, and April 2010, the Veteran demonstrated forward flexion of the cervical spine was 38 degrees, 45 degrees, and 45 degrees, respectively; and the combined ranges of cervical motion were 210 degrees, 330 degrees, and 340 degrees, respectively. There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

As such, the Board finds that prior to March 21, 2011, there was no evidence that the Veteran met the 20 percent rating criteria for her service-connected cervical spine disability.  Accordingly, entitlement to an effective date prior to March 21, 2011, for the award of a 20-percent rating is not warranted.


ORDER

The appeal with respect to the issue of entitlement to an evaluation in excess of 10 percent for plantar fasciitis with Morton's neuroma is dismissed.

Entitlement to an effective date prior to March 4. 2009, for the grant of service connection for cervical radiculopathy of the right upper extremity is denied.

Entitlement to an effective date prior to March 21, 2011, for the grant of service connection for cervical radiculopathy of the left upper extremity is denied.

Entitlement to an effective date earlier than March 21, 2011, for the award of a 20-percent evaluation for cervical spine injury with degenerative joint disease is denied.


REMAND

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for thoracolumbosacral strain, the Veteran testified in February 2013 that her symptoms were worse since her last VA examination.  The record indicates that the Veteran last underwent VA examination to determine the severity of her thoracolumbar spine disability in October 2011.

As such, it is the Board's opinion the Veteran should be provided an opportunity to report for a current VA orthopedic examination to ascertain the current status of his service-connected thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her thoracolumbar spine disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  Thereafter, the Veteran must be afforded a VA spine examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating backs, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her thoracolumbar strain.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


